The opinion of the court was delivered by
Willard, C. J.
A rule has been made requiring the respondent to show cause why a writ of mandamus should not issue, compelling him, as county treasurer, to receive the bills of' the bank of the state in payment of taxes due the state by the relators. The respondent now moves to discharge the rule to show cause, on the ground that, by a recent statute of this state,, the right to resort to such a remedy in such cases has been taken away. The question is, then, whether the respondent shall be held to make return to such rule, or the rule be discharged.. The grounds upon which the relator claims that the respondent should make return to the rule are:
1. That this court has a constitutibnal jurisdiction to issue the-writ in all cases in which it was issuable at the adoption of the constitution in 1868, which cannot be taken away by any act of the legislature; and, 2d, that the rule seeks to enforce a contract between the State of South Carolina and the relators, by which the state bound itself to permit the relator to discharge its taxes,! chargeable against them, by tender and payment in the bills of the bank of the state; and, therefore, that the act of legislature *311attempting to take away the remedy, by mandamus for enforcing such duty specifically, is invalid, under the constitution of the United States, as tending to impair the obligation of a contract. It must be assumed, for the purposes of this preliminary motion, that the right of the relators rests upon a contract with the state; whether such is the actual fact cannot be determined until the respondent shall make return, and it is the object of this motion to ascertain whether he is bound to make such a return. The act in question (16 Stat. 785) contains the following provision : “And no writ of mandamus shall be granted or issued from any court directing or compelling the receipt for taxes of any funds, currency or bank-bills not authorized to be received for such taxes.” It is conceded that the act under which the tax was levied did not authorize bills of the bank of the state to be received in discharge of taxes levied under it. The act containing the foregoing provision refusing the writ of mandamus in such cases, gives a remedy by action applicable to cases where taxes are improperly claimed, very greatly enlarging the common law remedy in such cases. If by law the relators were entitled to discharge the amount of their taxes by the payment of the bills of the bank of the state, then the only remedy they needed to enforce their contract was in their own hands, namely, a tender of such bills. Upon such fender the taxes became satisfied. If, after that, the state should attempt to enforce the same tax as a subsisting right, it would clearly be a case of trespass merely, not involving the contract except incidentally, and the statute remedy would apply to it.
The first question' is whether the force and effect of the following language of the constitution, establishing the jurisdiction of the Supreme Court (Article IV., Section 4,) viz.: “ The said court shall always have power to issue writs of injunction, mandamus, quo warranto, habeas corpus, and such other original and remedial writs as may be necessary to give it a general supervisory control over all other courts in this state,” confers on this court power at all times to issue writs of mandamus in all cases in which they had been issued at and beforé the adoption of such constitutional enactment. If so, it was clearly beyond the com*312petency of the legislature to take away such authority, and the act in question must be regarded as invalid.
This question has been substantially decided by this court in the case of State v. County Treasurer, 4 S. C. 520. In that case a construction was put upon similar language contained in Section 15 of the same article conferring jurisdiction on the Circuit Court. The legislature had declared that the writ of prohibition should not be issued to stay the collection of taxes, (14 Stat. 367), and it was contended that such enactment was in violation of the constitutional grant of jurisdiction to the Circuit Court, conveyed in these words: “ They shall have power to issue writs of mandamus, prohibition, seire faoias, and all other writs which may be necessary for carrying their powers fully into effect.” This court then held that this was a grant of judicial power merely, and did not remove from the legal legislature the power of determining to what cases that judicial power should extend. It is clear that the language of the constitution, as it regards the jurisdiction of the Supreme Court, does not essentially differ from that conferring jurisdiction on the Circuit Court, as it regards the present question. We see no ground to change this conclusion. It is clear that no such legislative restriction is expressed, nor is it in any proper sense a necessary implication, as the primary object of the clause, namely, a deposit of judicial authority in the Supreme Court adequate to reach to all the cases that may arise under the laws of the nature embraced in it, is accomplished without the aid of any such implication. No implication made out argumentatively on probable ground is authority for diminishing the full measure of authority imported by the gift of plenary legislative power to the general assembly in Article II., Section 1, of the constitution. We must conclude that the statute on which the respondent relies did not encroach on the constitutional powers of the court in the manner here contended.
The next question is, whether such statute tended to violate the obligations of the contract alleged between the state and the relators by taking away the remedy by mandamus. Under the view taken of the present question, it is not necessary to determine whether, under any circumstances, mandamus was to be considered a remedy for enforcing the alleged contract obligations, *313on the idea that such contract would, from its nature, be self-executing through the legal effect of'tender under it. The question will be discussed upon the assumption that it is to be regarded as such a remedy in the contract. All the authorities agree that mandamus is not a writ of right, but may, in the exercise of a sound discretion, be refused on the ground of public convenience. State, ex rel. Shiver, v. Comptroller-General, 4 S. C. 185. The limits of that discretion do not appear to be well defined; but it is clear that on general principles it is competent for the legislature to define the conditions on which it shall be granted or withheld consistently with the nature of the writ, as resting in sound discretion. As was said in Melver v. State, 2 S. C. 1, it is now regarded as an ordinary remedy for the relator, in the cases where properly issuable, modifying to some extent the view that was originally taken of it. The question still remains, is it a remedy to which the relators were absolutely entitled at the date of their alleged contract, or as it regards each case that may arise, conditional and dependent on the will of the legislature. If, in general, it belongs to the last-named class, then to make good the relator’s position they would have to show, not only that the legislature bound themselves by the alleged contract to allow all existing remedies for its enforcement, according to their recog-' nized nature and characteristics, but that they had actually changed the nature of the writ of mandamus so as, in effect, to make it a writ of right in the relator’s special favor. Although mandamus to enforce a public duty in which an individual has an interest is, when allowable, regarded as a remedy permitted to such individual, yet it not only proceeds in the name of the state, but in the right of the state also. The principle on which the common law allowed remedies upon contracts was compensatory alone. Specific remedies on contracts were afforded by the courts of equity, in certain defined cases, on equitable principles alone.
The present remedy cannot be brought under the last-named class. Obligations imposed upon public officers for the benefit of individuals, were subject to the general rule of the common law, as to the nature of the proper remedies. If a public officer does any act of wrong to the damage of an individual, the in*314jured party has his remedy by an action for damages. If such officer refuses to perform an act, which, by law, he ought to perform, and in which an individual has a special interest, and damage is sustained to such right, an action for such damage lies. In addition to these remedies, the state has an exclusive right to compel specifically the performance of public duties on the part of public officers, or persons exercising public powers, in the interest of good government. Formerly, the king exercised this right through mandamus. Considered as a prerogative writ, at present with us, the state stands in the relation in which the king formerly stood. The state thus having a clear judicial remedy in virtue of its sovereignty, and the individual having at common law a right to a compensating remedy merely, it has been the practice for the state to allow the relator to use its right as a means of more effectually enforcing his individual rights. To say that such practice lias grown into an absolute and unqualified right in individuals, standing on the same footing as a writ of right, is to deny the principles on which mandamus is founded, and to contradict the authority of all the cases in which the nature of the writ has been carefully considered. As the individual cannot claim, in his own right, a specific remedy of this nature, and must depend upon a concession of the right to use a remedy that primarily belongs to the state alone, in virtue of its sovereignty, he is to take that remedy in subordination to the will of the state, which may grant or withhold it at pleasure. This result is not only necessary to satisfy the principles on which the remedy by mandamus is administered, but vital to the public welfare. Cases can be readily conceived where allowing the actual exercise of governmental powers to be controverted by an individual might be highly detrimental to the public interest, as, for instance, in times of public danger or disorder. If the specific enforcement of a public act is regarded by the legislature as detrimental to the public interests, there is no sound reason why the state should be compelled to lend its name and right of procedure to an individual in order to give him a better remedy than he is entitled to, on the principles of the common law. There is no authority that compels us to depart so far from the original nature of mandamus as to place it among the remedies to *315which the relator has a strict right. The results indicated are in harmony with the conclusion of the Supreme Court of the Unit,ed States, in Tennessee v. Snead, 96 U. S. 69, though the reasonings that lead to that conclusion in that case are derived from a different view of the question.
The rule should be discharged.